NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DWAYNE EDWARD CUMMINGS, JR.,                )
DOC #313629,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D17-4909
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Howard L. Dimmig, II, Public Defender,
and J. L. "Ray" LeGrande, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.